Motion of plaintiff returnable on September 17, 1968, granted to the extent of striking the appearance of the named firm of attorneys as counsel in behalf of the corporate defendant, dismissing the appeal of the defendants insofar as it relates to that portion of the order, entered May 20, 1968, denying their motion to dismiss the complaint for insufficiency, and vacating the stay granted herein by order of this court filed June 18, 1968, and motion otherwise denied, without costs, without prejudice, however, to the rights and remedies of the corporation with respect to the fees, if any, paid by it to the said firm of attorneys and to the rights and remedies of the parties, if any, with respect to alleged violations of the conditions of the stay directed pursuant to the order of this court rendered June 18, 1968, including upon the bond or undertaking filed pursuant to such order. (See determination of this court in Langer v. Garay (30 A D 2d 942.) Concur— Eager, J. P., Steuer, Tilzer, Rabin and Macken, JJ.